Title: To John Adams from François Adriaan Van der Kemp, 15 February 1805
From: Van der Kemp, François Adriaan
To: Adams, John



Dear Sir!
Oldenbarne. 15 Febr. 1805

As I esteem a peculiar favour that you continue to honour me with your correspondence, for which I chieflÿ am indebted to your friend Ship and condescending kindness; Is deemed a duty to renew from time to time mÿ assurances of high respect, tho’ fullÿ Satisifed, that my gratefulness for received favours never was doubted. Your generosity—if I might Seem to interrupt you too often—will make Some allowance in behalf of a man burried and forgotten in the western wilderness; when you reflect, that everÿ renewed mark of your approbation—one Single line contributes to my verÿ moderate Share of happiness.
Mr Peale’s opinion whim—with regard to the Mammoth—is, in my humble opinion, not much better Supported, than Buffon’s reverie—I lament with you most Sincerelÿ, Sir! that our dear Countrÿ is So deep tainted with  gallic principles, that it will require a verÿ deep cut, before it Shall be freed from this infection—God forbids that the Sword be insufficient for its radical cure! But have we not reason to fear the worst—when the Great and the good Shudder at our perilous Situation—and consider our morals our liberties—perhaps our independence too—at the Stake. We trusted long—and neglected perhaps what more nearly concerned us—we trusted long on New-England’s firmness: but find now alas! our hand pierced by this reed; but ah!
bÿ too deserv’d a fate
fall’n, fall’n, fall’n, fall’n
fall’n from her high estate!
But do you not believe, that calamities will awaken the Nation from it’s lethargÿ? I do—and then—how fearfullÿ Shall it avenge its wrongs on the objects of their actual stupid idololatÿ. Can Switsserland Can Holland—now the ill-fated prize to the highest bidder—not open their eyes? then nothing besides feeling the Stripes on their foolish backs will bring about a reformation. The God of our Fathers Dear, respected Sir! avert from you distresses, by which the happiness of your familÿ—in your high advanced age—might be interrupted—and bestow so many blessings upon you—as in his wisdom—with your eternal felicity is compatible. The assurance of your God’s approbation, of your conscience Sir! will more than balance the ungratitude of a fickle People—
I Shall devote the residue of this winter—once more—in retouching mÿ remarks on B—— I was not at all surprised—in Seeing them rejected—neither found meself humiliated by it;—in their actual Shape, in their coarse appearance—my vote Should have been joined with that of the condemning Judges—Nevertheless I have been much flatter’d—with their limitted approbation—and to you—Sir!—I do not Scruple to acknowledge, that mÿ vanity Should have been feasted most deliciously—if the whole or a part had deserved a place—among the Records of NewEngland’s worthies—Now the dice are cast, this is an innocent confession—before it might have, looked a Sacrilege. In reading this winter Alianus and Marc. Antonin. I was particularly Struck with two pasages—which if not known—are verÿ similar to two tirades of our cotemporaries—Marc. Anton—has the whole summarÿ of Franklin’s celebrated parable against persecution—and Alianus mentions a particularity of the Pigeons—which had a great resemblance to J. Hunter’s discovery—“of the milk in the breast of male-pigeons.”—Might not. So the fire dart of Abaris the hyperborean have been a Symbolic description of the Aurora Borealis?
Some years ago I had the pleasure—of offering Judge Bensen a Sarbievius—it was mÿ Ewe-lamb. Since that time two of my Litterary correspondents have presented me with two elegant Exemplars—in Quarto—from the plantivian press of that excellent Lyric Pöet. Will you oblige me of by accepting one—as a mark of my high respect?—I have nothing else to Show it as by words—and a heart overflowing with gratitude. Yet if not declined—I may find—next Summer an opportunity of conveying it to Quincÿ—
Continue to honour me with a place in your affectionate friendship, and permit to assure you, that I remain with the highest Sentiments of respect and consideration/ Sir! / your most obed. & obliged Sert.
Fr. Adr. vanderkemp.